Title: Thomas Jefferson to Joseph Milligan, 13 March 1818
From: Jefferson, Thomas
To: Milligan, Joseph


                    
                        Dear Sir
                        Monticello
Mar. 13. 18:
                    
                    Mine of Feb. 18. informed you I had desired mr Gibson to remit you 100.D. on account which he writes me he has done. the object of the present is to let you know I shall set out for Bedford the 10th of April & be back by the 10th of May which may govern you in sending the proof sheets of Tracy. I shall hope on my return to find my Tacitus here. I salute you with my best wishes.
                    
                        Th: Jefferson
                    
                